Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (i.e., claims 67-83 directed to a method of treating a mammalian subject at risk for an ischemic brain injury by administering to the subject intranasally a composition comprising a human C3a receptor agonist and a pharmaceutically acceptable carrier) in the reply filed on January 14, 2021, is acknowledged.  Applicant's election with traverse of Species A (i.e., a single and specific human C3a receptor agonist as SEQ ID NO: 1); and Specie B (i.e., a single and specific patient population as a human adult patient population) in the reply filed on January 14, 2021, is acknowledged.  
The traversal is on the ground(s) that the Woodruff reference fails to contain any blaze marks directed to intranasal formulation or administration (See Applicant’s Response received on 1/14/21, pg. 2).  Rather, Woodruff teaches (paragraph [0205]) a general formulation treatise and lists a large variety of routes of administration (See Applicant’s Response received on 1/14/21, pg. 2).  Moreover, Applicant contends that Woodruff appears to contemplate intranasal injection instead of intranasal spray as specified for the device of claim 84 (See Applicant’s Response received on 1/14/21, pg. 2).  Furthermore, Woodruff is not relevant prior art because Woodruff contemplates treatment relating to gut ischemia, reperfusion injury (Example 1) and treatment of spinal cord injury (Example 2) (See Applicant’s Response received on 1/14/21, pg. 2).  Therefore, the Woodruff reference fails to disclose any evidence for a therapeutic effect of locally administered C3a receptor agonist and/or fails to disclose or suggest treatment of or prophylaxis for ischemic brain injury (See Applicant’s Response received on 1/14/21, pg. 2).  Thus, the allegation of lack of unity should be withdrawn.   
This is not found persuasive because the technical feature shared between Groups I and II does not encompass the claim limitations Applicant asserts the Woodruff references fails to teach and/or suggest.  The shared special technical feature encompasses claim limitations that are recited in both inventions of Group I and II.  Regarding the type of intranasal administration, it is noted that the invention . 
The requirement is still deemed proper and is therefore made FINAL.

Status of Claims
Claims 1-66 were originally filed on May 21, 2019. 
The amendment received on October 16, 2019, canceled claims 1-66; and added new claims 67-84.
Claims 67-84 are currently pending and claims 67-73 and 79-83 under consideration as claims 74-78 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species and claim 84 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on January 14, 2021.

Priority
The present application claims status as a 371 (National Stage) of PCT/EP2017/079811 filed November 20, 2017, and claims priority under 119(a)-(d) to British Application No. 1619637.0 filed on November 21, 2016. 
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the United Kingdom on November 21, 2016. It is noted, however, that applicant has not filed a certified copy of the British application as required by 37 CFR 1.55.

Information Disclosure Statement
 The information disclosure statements (IDSs) submitted on November 20, 2019 (4 IDSs), is being considered by the examiner. 
Please note that document NPL26: Koch et al., Drug Delivery via the nose, Innovations in Pharmaceutical Technology, pp. 90-94, has been crossed out and not considered because the publication year has not been provided. 

Sequence Interpretation

The Office interprets claims comprising SEQ ID NOs: in the following manner: “comprising a sequence of SEQ ID NO: 1” requires only a 2mer of SEQ ID NO: 1, “comprising the sequence of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 with any N-/C-terminal additions or any 5’/3’ additions, “consisting of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 and the same length as SEQ ID NO: 1, and “selected from the group consisting of SEQ ID NOs: 1, 2, and 3” requires the full-length sequence with 100% identity to SEQ ID NOs: 1, 2, or 3 and the same length as SEQ ID NOs: 1, 2, or 3.
Please note that the Examiner is interpreting the scope of claim 79 as open-ended requiring 100% identity to positions 73-77 of SEQ ID NO: 1 with any N-terminal additions.  However, the residues at positions 73-77 of SEQ ID NO: 1 must be located at the C-terminus of the amino acid sequence, but the additional residues at the N-terminus can be any residues and not limited to the remaining residues in SEQ ID NO: 1.  As such, the scope of claim 79 is analogous to “comprising the sequence of SEQ ID NO: 1” above.
Please note that the Examiner is interpreting the scope of claim 80 as open-ended requiring 100% identity to positions 65-77 of SEQ ID NO: 1 with any N-/C-terminal additions.  However, the additional residues at the N-terminus can be any residues and not limited to the remaining residues in SEQ ID NO: 1.  As such, the scope of claim 80 is analogous to “comprising the sequence of SEQ ID NO: 1” above.

Please note that the Examiner is interpreting the scope of claim 82 as closed-ended requiring 100% identity and the same length to one of the recited C3a receptor agonists.  As such, the scope of claim 82 is analogous to “consisting of SEQ ID NO: 1” above.

Claim Interpretation
For purposes of applying prior art, the claim scope has been interpreted as set forth below per the guidance set forth at MPEP § 2111. If Applicant disputes any interpretation set forth below, Applicant is invited to unambiguously identify any alleged misinterpretations or specialized definitions in the subsequent response to the instant action. Applicant is advised that a specialized definition should be properly supported and specifically identified (see, e.g., MPEP § 2111.01(IV), describing how Applicant may act as their own lexicographer). 
Regarding claim 67, with respect to the human C3a receptor (C3aR) agonist, it is noted that the instant specification defines “C3a receptor” as being synonymous with the complement component 3a receptor 1 (C3AR1) and relates to a specific G protein-coupled receptor (GPCR) involved in the complement system (See instant specification, pg. 14, 4th paragraph).  The instant specification also defines “agonist” as referring to a substance which initiates a physiological response when combined with a receptor (See instant specification, pg. 17, 3rd paragraph).  As such, the instantly claimed C3aR agonist encompasses any substance which initiates a physiological response when combined with the C3aR.  Examples of C3aR agonists include SEQ ID NOs: 1-3 and 6-8, oxazole peptidomimetics, imidazole peptidomimetics, non-arginine compounds, and amino-piperidine derivatives (See instant specification, pg. 21, last paragraph to pg. 22, 1st paragraph).   
Woodruff et al. teaches that non-limiting examples of suitable agonists of C3aR function include small organic molecules, nucleic acids, aptamers, peptides, peptidomimetics, polypeptides, proteins, J. Med. Chem. 53:4938-4948 (2010) at abstract; Tables 1-3) (cited in an IDS received on 11/20/19).  Singh et al. teaches C3aR agonists that are derived from oxazole amino acids (See Singh et al., Bioorg. Med. Chem. Lett 25:5604-5608 (2015) at abstract; Table 1) (cited in an IDS received on 11/20/19).  As such, given the instant disclosure, the state of the prior art, and combined with the pre-existing knowledge in the art regarding the genetic code and its redundancies, an ordinary skilled artisan would have put one in possession of the genus of 3CaR agonists.  With the aid of a computer and/or the prior art, an ordinary skilled artisan could have identified all of the C3aR agonists as claimed.  Thus, an ordinary skilled artisan would conclude that the applicant was in possession of the claimed genus at the time the application was filed. 

Specification
The disclosure is objected to because of the following informalities: on page 9, 2nd paragraph; page 18, 3rd paragraph, discusses amino acid sequences without an accompanying SEQ ID NO.  Pursuant to MPEP 2422 and 37 CFR 1.821(a), any amino acid sequence at least 4 amino acids in length requires a sequence identifier.  Additionally, please update the Sequence Listing, if necessary.  Appropriate correction is required.

The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (See pg. 20, 2nd paragraph). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 67-73 and 79-83 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the treatment or reduction of an ischemic brain injury by administering a composition comprising a human C3aR agonist and pharmaceutically acceptable carrier, does not reasonably provide enablement for the prevention of an ischemic brain injury or treatment a mammalian subject at risk for an ischemic brain injury by administering a composition comprising a human C3aR agonist and pharmaceutically acceptable carrier.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
As stated in MPEP §2164.01(a), “there are many factors to consider when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any experimentation is ‘undue’.”  These factors include, but are not limited to:
1.         The breadth of the claims;
2.         The nature of the invention;
3.         The state of the prior art;
4.         The level of skill in the art;

6.         The amount of direction provided by the inventor;
7.         The presence or absence of working examples;
8.         The quantity of experimentation necessary needed to make or use the invention based on the disclosure.
See In re Wands USPQ 2d 1400 (CAFC 1988).
The eight In re Wands factors are applied to Claims 67-73 and 79-83 as follows:

The Breadth of the Claims and The Nature of the Invention
As discussed in the 112(b) rejection below, although addressing that the subject is suffering from an ischemic brain injury or at risk of suffering from an ischemic brain injury in claim 67 by administering a composition comprising a human C3aR agonist and pharmaceutically acceptable carrier, Applicants do not provide any evidence in the specification that a composition comprising a human C3aR agonist and pharmaceutically acceptable carrier of the invention can prevent an ischemic brain injury or treat a mammalian subject at risk for an ischemic brain injury.  The Specification teaches that “treating” or “treatment” include prophylaxis as well as the alleviation of established symptoms of a condition (See Specification, pg. 13, last paragraph).  “Treating” or “treatment” of a state, disorder or condition thereof includes: (1) preventing or delaying the appearance of clinical symptoms of the state, disorder or condition developing in a human that may be afflicted with or predisposed to the state, disorder or condition but does not yet experience or display clinical or subclinical symptoms of the state, disorder or condition, (2) inhibiting the state, disorder or condition, i.e., arresting, reducing or delaying the development of the disease or a relapse thereof (in case of maintenance treatment) or at least one clinical or subclinical symptom thereof, or (3) relieving or attenuating the disease, i.e., causing regression of the state, disorder or condition or at least one of its clinical or subclinical symptoms (See Specification, pg. 13, last paragraph to pg. 14, 1st paragraph).  As such, the instantly claimed method encompasses 100% prevention and/or 100% inhibition of an ischemic brain injury.  Accordingly, claims 67-73 and 79-83 are unduly broad with respect to preventing an ischemic brain injury or treating a mammalian subject at risk for an ischemic brain injury.

The State of the Prior Art
 It is noted that there is currently no prior art that teaches administering a composition comprising a C3aR agonist and a pharmaceutically acceptable carrier in order to prevent an ischemic brain injury or treat a mammalian subject at risk of developing an ischemic brain injury.  
Therefore, the level of predictability in the art is dependent on many factors including the mechanism of the condition associated with proteinuria, and the mechanism by which an Angptl4 polypeptide of the invention prevents proteinuria.  Although, finding prevention for an ischemic brain injury is important, the state of the art requires vast amounts of data, including analysis of the mechanisms of conditions associated with proteinuria, producing animal models based on the mechanisms of the particular Angptl4 polypeptides, in vitro and in vivo experiments, and phase 0, I, II, III, and IV clinical trials.

The Level of Skill in the Art
Practitioners in this art (medical clinicians, pharmacists, doctors and/or pharmaceutical chemists) would presumably be highly skilled in the art for prevention of an ischemic brain injury in a mammalian subject or treating a mammalian subject at risk for an ischemic brain injury.

The Level of Predictability in the Art
The instant claimed invention is highly unpredictable.  If one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains (i.e., administering a composition comprising a human C3aR agonist and a pharmaceutically acceptable carrier to a mammalian subject at risk for an ischemic brain injury or preventing an ischemic brain injury in a mammalian subject), then there is a lack of predictability in the art.  Moreover, it is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity.  The court has indicated that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  (See In re Fisher, 427 F.2d 833, 166 USPQ 18 (CCPA 1970)).  This is because it is not obvious from the disclosure of one species, what other species will work.  
nd paragraph to pg. 50, 2nd paragraph).  Applicants appear to rely on the assumption that by providing evidence that SEQ ID NO: 1 as a human C3aR agonist improves function and/or recovery following induction of an ischemic brain injury would exhibit similar intended results for the prevention of an ischemic brain injury.  However, such an assumption cannot be made because there is no indication that administration of a composition comprising any human C3aR agonist would exhibit such results.  Additionally, since the Specification fails to demonstrate any data or evidence that the claimed composition prevents an ischemic brain injury and/or treats a mammalian subject at risk of an ischemic brain injury, there would be no way of determining without undue experimentation whether the claimed composition exhibits such desired results.  Without more experimentation demonstrating the efficacy of the claimed compositions in preventing an ischemic brain injury or treating a mammalian subject at risk for an ischemic brain injury, the level of unpredictability remains high.  Therefore, it is unpredictable that the claimed composition when administered to a mammalian subject will prevent an ischemic brain injury or to a mammalian subject at risk for an ischemic brain injury. 

The Amount of Direction Provided by the Inventor and 
The Presence or Absence of Working Examples
The specification does not enable any person skilled in the art to which it pertains (i.e. administering a composition comprising a human C3aR agonist and a pharmaceutically acceptable 
Absent a reasonable a priori expectation of success for using administering to a mammalian subject a composition comprising a C3aR agonist and a pharmaceutically acceptable carrier to prevent an ischemic brain injury or to treat a mammalian subject at risk for an ischemic brain injury, one skilled in the art would have to perform extensive tests in vitro and in vivo.  Since each prospective embodiment, and indeed future embodiments as the art progresses, would have to be empirically tested, and those which initially failed tested further, an undue amount of experimentation would be required to practice the invention as it is claimed in its current scope, because the specification provides inadequate guidance to do otherwise.
The amount of direction or guidance presented in the specification is very limited with respect to preventing an ischemic brain injury.  The Specification discloses two working examples where SEQ ID NO: 1 as a C3aR agonist was administered to mice demonstrated an increase in the number of pre-synaptic glutamaterigic terminals, a stimulation in axonal, pre-synaptic, and glial plasticity after focal ischemic brain injury in both hemispheres, an improvement in functional motor recovery after ischemic stroke, a reduction in cognitive impairment (See instant specification, pg. 34, last paragraph to pg. 39, last paragraph; pg. 49, 2nd paragraph to pg. 50, 2nd paragraph).  In these examples an ischemic stroke was induced in mice, and the effects of the C3aR agonist evaluated.  However, as noted in “Breadth of the Claims and Nature of the Invention" Section, prevention encompasses 100% prevention. As such, the 

The Quantity of Experimentation Necessary 
In light of the unpredictability surrounding the claimed subject matter, the undue breadth of the claimed invention’s intended use, and the lack of adequate guidance, one wishing to practice the presently claimed invention would be unable to do so without engaging in undue experimentation. One wishing to practice the presently claimed invention would have to produce additional data and experimentation to determine whether the claimed composition is capable of preventing an ischemic brain injury.
Furthermore, a person of skill in the art would require an undue quantity of experimentation to determine if the claimed composition prevents an ischemic brain injury [see “Breadth of Claims” and “The Nature of the Invention” sections] where preventing encompasses 100% prevention, given the complexity and diversity of an ischemic brain injury and the impaired functions in which an ischemic brain injury can result from, as well as the lack of established benchmarks in the art known at the time of this application where an ischemic brain injury is prevented by administering the claimed composition, alone or in combination with the additional agents.  Additionally, given that the Specification is silent as to the how a composition comprising a C3aR agonist and a pharmaceutically acceptable carrier functions so as to prevent an ischemic brain injury, a person of skill in the art would be required an undue quantity of experimentation because a person of skill in the art would be required to conduct numerous animal models and then clinical trials to ensure safety and efficacy of the composition.

Conclusion of 35 U.S.C. 112(a) (Enablement) Analysis 

th paragraph, provides that, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  In re Wright, 999 F.2d 1157, 1562; 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).
Genentech Inc. v. Novo Nordisk A/S, 42 USPQ2d 1001, 1005 (CA FC), states that, “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable,” citing Brenner v. Manson, 383 U.S. 519, 536 (1966) (stating, in the context of the utility requirement, that “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion”).  The Genentech decision continued, “tossing out the mere germ of an idea does not constitute enabling disclosure.  While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.”  Id. at p. 1005.
After applying the Wands factors and analysis to Claims 67-73 and 79-83, in view of the applicant’s entire disclosure, and considering the In re Wright, In re Fisher and Genentech decisions discussed above, it is concluded that the practice of the invention as claimed in Claims 67-73 and 79-83 would not be enabled by the written disclosure excluding that of treating an ischemic brain injury in a mammalian subject by administering a composition comprising a human C3aR agonist and a pharmaceutically acceptable carrier.  Therefore, Claims 67-73 and 79-83, are rejected under 35 U.S.C. §112(a) for failing to disclose sufficient information to enable a person of skill in the art to administer a composition comprising a human C3aR agonist and a pharmaceutically acceptable carrier to a mammalian subject at risk for an ischemic brain injury or preventing an ischemic brain injury in a mammalian subject.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 67-73 and 79-83 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In the instant case, claim 67 is directed to a method of treating a mammalian subject at risk for an ischemic brain injury….wherein the subject has suffered an ischemic stroke or perinatal asphyxia…  However, the instant specification defines an “ischemic brain injury” as a brain injury which results from insufficient blood flow to the brain to meet metabolic domain (See instant specification, pg. 26, 1st paragraph) where ischemic stroke is a type of ischemic brain injury (See instant specification, pg. 26, 1st to 3rd paragraphs).  As such, the scope of claim 67 is internally inconsistent because the preamble of claim 67 is directed to treating a subject at risk for an ischemic injury, but then in the first “wherein clause” the subject already has suffered from an ischemic injury, i.e., an ischemic stroke.  Thus, it is unclear whether the subject to be treated in claim 67 is at risk for an ischemic injury, i.e., has not had an ischemic brain injury already, or whether the subject has already suffered an ischemic brain injury, i.e., an ischemic stroke.  Therefore, an ordinary skilled artisan would be unable to ascertain the metes and bounds of the presently claimed invention with respect to the patient population in claim 67.
Please note that the Examiner is interpreting the scope of claim 67 such that the method is drawn to treating a mammalian subject that is at risk for or has suffered from an ischemic stroke in order to advance prosecution. It is noted that such an interpretation is supported by dependent claims 68-73, which is directed to where the subject has suffered an ischemic stroke and administration of the composition is performed once the subject has suffered a stroke.
Also please note that claims 68-73 and 81-83 are rejected because they are dependent upon a rejected claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 
103 - KSR Examples of 'Rationales' Supporting a Conclusion of Obviousness(Consistent with the "Functional Approach" of Graham) 
Further regarding 35 USC 103(a) rejections, the Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) (KSR) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include: 
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 

(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.
Also, a reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).

Claims 67-73 and 79-82 are rejected under 35 U.S.C. 103 as being unpatentable over Woodruff et al. U.S. Publication No. 2014/0329761 A1 published on November 6, 2014 (cited in an IDS received on 11/20/19).
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
	For claim 67-68 and 79-82, with respect to a method of treating a subject at risk for an ischemic brain injury by administering to the subject a composition comprising a human C3a receptor agonist and a pharmaceutically acceptable carrier wherein the subject has suffered an ischemic stroke as recited in instant claim 67; with respect to where the subject has suffered an ischemic stroke as recited in instant claim 68; with respect to where the C3aR agonist comprises a peptide comprising an amino acid sequence with LGLAR (positions 73-77 of SEQ ID NO: 1) at the C-terminus as recited in instant claim 79; with respect to where the C3aR agonist comprises a peptide comprising amino acids 65 to 77 of SEQ ID NO: 1 as recited in instant claim 80; with respect to where the C3aR agonist comprises an amino acid sequence at least 90% identical to SEQ ID NO: 1 and having C3aR agonist activity as recited in instant claim 81; and with respect to where the C3aR agonist is a C3a peptide as recited in instant claim 82:
	Woodruff et al. teaches methods for treating an acute inflammatory condition in an individual by administering to the individual an effective amount of an agonist of C3aR function (See Woodruff specification, paragraph [0007]-[0008]).  The agonist of C3aR function comprises a peptide that comprises an amino acid sequence of or corresponding to the naturally-occurring human C3a sequence 
	Additionally, regarding the method of using the C3aR agonist, Woodruff et al. teaches that the prevention or treatment of an acute inflammatory condition stems from the unexpected discovery that activation of the C3aR decreases granulocyte levels, which appear to be independent of any change to cytokine levels (See Woodruff specification, paragraph [0071]).  Such unexpected discovery allows for the protection against tissue damage in acute inflammatory conditions (See Woodruff specification, paragraph [0072]).  The acute inflammatory condition to be prevented and/or treated is caused by or associated with a disease or condition in the individual such as ischemia or ischemia-reperfusion injuries (e.g., stroke, myocardial infarction, ischemia in other tissues), and conditions associated with trauma (e.g., crush injuries, brain injuries, and spinal cord injuries) (See Woodruff specification, paragraph [0076]).  Moreover, the individual may or may not have been diagnosed with an acute inflammatory condition or a disease or condition that is associated with or causes an acute inflammatory condition (See Woodruff specification, paragraph [0076]).  Therefore, the acute inflammatory condition to be prevented and/or treated encompasses ischemic stroke thereby suggesting the method of treatment as recited in instant claim 67 and suggesting where the subject has suffered an ischemic stroke as recited in instant claims 67-68.


	Woodruff et al. defines an “individual” as interchangeably with “patient” and “subject” referring to individuals of human or other animal origin and includes any individual it is desired to examine or treat using the methods of the invention (See Woodruff specification, paragraph [0047]).  As such, the individual to be treated encompasses a human subject.  Although, Woodruff et al. does not expressly teach that the human to be treated is an adult human, given that there are a finite number of human age groups, an ordinary skilled artisan would be motivated to administer the composition taught by Woodruff et al. to an adult human in order to treat ischemic stroke as further articulated below. 

	For claims 67, 69-70, and 72-73, with respect to where the composition is administered intranasally:
	Woodruff et al. teaches that the C3aR agonists can be formulated and administered systemically or locally by known suitable routes including intranasal administration (See Woodruff specification, paragraph [0205]).  Therefore, the teachings of Woodruff et al. satisfy the claim limitation with respect to where the composition is administered intranasally as recited in instant claim 67. 

	For claims 69 and 71-73, with respect to where  with respect to where the human C3aR agonist is administered beginning after the acute phase of the stroke as recited in instant claim 69; with respect to where the human C3aR agonist is administered daily to the subject intranasally for at least 3 weeks as recited in instant claim 71; with respect to where the human C3aR agonist is administered beginning at least 7 days following the ischemic stroke as recited in instant claim 72; and with respect to where the human C3aR agonist is administered daily for at least 3 weeks as recited in instant claim 73:
	Woodruff et al. teaches that the dosage amount and interval (i.e., note = same as frequency and timing of administration) may be adjusted individually to provide plasma levels of the active agent, e.g., instant SEQ ID NO: 1, which are sufficient to maintain C3aR function agonistic or activation effects (See Woodruff specification, paragraph [0216]).  Usually patient dosages for systemic administration range 
	Additionally, Woodruff et al. teaches in Example 2 that the C3aR agonist was administered to mice during the acute phase of a spinal cord injury where the mice received four consecutive dosages of the C3aR agonist (1 mg/kg s.c.) with the first dose administered immediately after injury and repeat dosages every 6 hours thereafter (See Woodruff specification, paragraph [0274]).  Although, the administration schedule utilized in Example 2 is for examining the C3R agonist efficacy in a spinal cord injury and not an ischemic brain injury and the agonist is not administered intranasally, Woodruff et al. teaches that the C3aR agonist can treat an acute inflammatory condition such as an ischemic stroke and where the C3aR agonist can be administered intranasally. Pursuant to MPEP 2152.02(b), in order for a prior art document to describe a claimed invention under AIA  35 U.S.C. 102(a)(1)  or (a)(2), the prior art document need only describe and enable one skilled in the art to make a single species or embodiment of the claimed invention. See Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1562, 19 USPQ2d 1111, 1115 (Fed. Cir. 1991). Therefore, an ordinary skilled artisan would be motivated to optimize the frequency of administration as further articulated below. Thus, the teachings of Woodruff et al. suggest where the C3aR agonist is administered as claimed in instant claims 69 and 71-73.

	For claim 70, with respect to where the human C3aR agonist is administered daily for a period effective to improve motor function in the subject:
	It is noted that the instant specification teaches that if the ischemic brain injury is the result of an ischemic stroke, the medicament may be administered daily for at least three weeks or at least two months if impairment of neurological functions such as motor functions or cognitive functions, persists (See instant specification, pg. 5, last paragraph to pg. 6, 1st paragraph).  
	Woodruff et al. teaches that the dosage amount and interval (i.e., note = same as frequency and timing of administration) may be adjusted individually to provide plasma levels of the active agent, e.g., instant SEQ ID NO: 1, which are sufficient to maintain C3aR function agonistic or activation effects (See Woodruff specification, paragraph [0216]).  Usually patient dosages for systemic administration range 
Additionally, Woodruff et al. teaches in Example 2 that the C3aR agonist was administered to mice during the acute phase of a spinal cord injury where the mice received four consecutive dosages of the C3aR agonist (1 mg/kg s.c.) with the first dose administered immediately after injury and repeat dosages every 6 hours thereafter (See Woodruff specification, paragraph [0274]).  As shown in Fig. 7, mice that are deficient in C3aR have a significantly worsened outcome from spinal cord injury with decreased locomotor performance, increased lesion volumes, reduced white matter sparing and increased neutrophil presence at 35 days post-injury compared to wild-type mice (See Woodruff specification, paragraph [0276]).  Of note, a score “9” represents normal locomotion while “0” is total paralysis (See Woodruff specification, paragraph [0276]).  These results demonstrate that C3aR agonism during the acute phase of spinal cord injury would be anti-inflammatory and thus prove beneficial in relation to the outcome from spinal cord injury (See Woodruff specification, paragraph [0286]).  Although, the administration schedule utilized in Example 2 that examined the locomotor function in a spinal cord injury and not an ischemic brain injury and the agonist is not administered intranasally, Woodruff et al. teaches that the C3aR agonist can treat an acute inflammatory condition such as an ischemic stroke and where the C3aR agonist can be administered intranasally. Pursuant to MPEP 2152.02(b), in order for a prior art document to describe a claimed invention under AIA  35 U.S.C. 102(a)(1)  or (a)(2), the prior art document need only describe and enable one skilled in the art to make a single species or embodiment of the claimed invention. See Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1562, 19 USPQ2d 1111, 1115 (Fed. Cir. 1991).  Therefore, an ordinary skilled artisan would be motivated to optimize the frequency of administration and/or duration of administration as further articulated below. Thus, the teachings of Woodruff et al. suggest where the C3aR agonist is administered as claimed in instant claim 70.

Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	Woodruff et al. does not teach a specific embodiment of a method of treating a mammalian subject at risk for or suffering from an ischemic brain injury by administering to the subject a composition KSR.
	 Woodruff et al. does not expressly teach where the mammalian subject to be treated is an adult human as recited in instant claim 68.  However, the teachings of Woodruff et al. cure this deficiency by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention and/or an "obvious to try" – rationale choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success pursuant under KSR.
	Woodruff et al. does not expressly teach where the human C3aR agonist is administered beginning after the acute phase of the stroke as recited in instant claim 69; where the human C3aR agonist is administered daily to the subject intranasally for at least 3 weeks as recited in instant claim 71; where the human C3aR agonist is administered beginning at least 7 days following the ischemic stroke as recited in instant claim 72; and where the human C3aR agonist is administered daily for at least 3 weeks as recited in instant claim 73.  However, the teachings of Woodruff et al. cure these deficiencies because an ordinary skilled artisan would be motivated to optimize the frequency and timing of administration as further articulated below. 
	Woodruff et al. does not expressly teach where the human C3aR agonist is administered daily for a period effective to improve motor function in the subject as recited in instant claim 70.  However, the teachings of Woodruff et al. cure this deficiency because an ordinary skilled artisan would be motivated to optimize the frequency, timing, and/or duration of administration as further articulated below. 

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
With respect to a specific embodiment of a method of treating a mammalian subject at risk for or suffering from an ischemic brain injury by administering to the subject a composition comprising a human C3aR agonist and a pharmaceutically acceptable carrier wherein the subject has suffered an ischemic stroke and wherein the composition is administered intranasally as recited in instant claim 67 wherein the subject has suffered an ischemic stroke as recited in instant claim 68, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to follow the teachings of Woodruff et al. and administer a composition comprising a human C3aR agonist such as instant SEQ ID NO: 1 and a pharmaceutically acceptable carrier to a mammalian subject in order to treat an ischemic brain injury such as an ischemic stroke in the mammalian subject by decreasing granulocyte levels.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because administering a human C3aR agonist such as instant SEQ ID NO: 1 was known to protect tissue from damage including damage resulting from ischemic stroke by decreasing granulocyte levels as taught by Woodruff et al.  One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that the composition comprising a human C3aR agonist of Woodruff et al. was used for treating an acute inflammatory condition and therefore administering the composition comprising instant SEQ ID NO: 1 as the human C3aR agonist to treat ischemic stroke as the acute inflammatory condition would support the treatment of a mammalian subject suffering from an ischemic stroke by decreasing granulocyte levels by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant under KSR.

	With respect to where the mammalian subject to be treated is an adult human as recited in instant claim 68, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to follow the teachings of Woodruff et al. and administer a composition comprising a human C3aR agonist such as instant SEQ ID NO: 1 and a pharmaceutically acceptable carrier to a mammalian subject in order to treat an ischemic brain injury such as an ischemic stroke in the mammalian subject by decreasing granulocyte levels wherein the mammalian subject is an adult human.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because administering a human C3aR agonist such as instant SEQ ID NO: 1 to an individual was known to protect tissue from damage including damage resulting from ischemic stroke by decreasing granulocyte levels where the KSR.

With respect to where the human C3aR agonist is administered beginning after the acute phase of the stroke as recited in instant claim 69; where the human C3aR agonist is administered daily to the subject intranasally for at least 3 weeks as recited in instant claim 71; where the human C3aR agonist is administered beginning at least 7 days following the ischemic stroke as recited in instant claim 72; and where the human C3aR agonist is administered daily for at least 3 weeks as recited in instant claim 73, it is noted that Woodruff et al. teaches that the dosage amount and interval (i.e., note = same as frequency and timing of administration) may be adjusted individually to provide plasma levels of the active agent, e.g., instant SEQ ID NO: 1, which are sufficient to maintain C3aR function agonistic or activation effects (See Woodruff specification, paragraph [0216]).  Usually patient dosages for systemic administration range from 1-2000 mg/day, commonly from 1-250 mg/day, and typically from 10-150 mg/day (See Woodruff specification, paragraph [0216]).  The frequency and/or timing of the C3aR agonist administration to the mammalian subject is clearly a result specific parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ.  It would have been customary for an artisan of ordinary skill to determine the optimal frequency and/or timing of the C3aR agonist administration to the mammalian subject needed to achieve the desired results.  Thus, an ordinary skilled artisan would have prima facie obvious to one of ordinary skill in the art at the time the invention was made, because the combined teachings of the prior art are fairly suggestive of the claimed invention.

With respect to where the human C3aR agonist is administered daily for a period effective to improve motor function in the subject as recited in instant claim 70, it is noted that Woodruff et al. teaches that the dosage amount and interval (i.e., note = same as frequency and timing of administration) may be adjusted individually to provide plasma levels of the active agent, e.g., instant SEQ ID NO: 1, which are sufficient to maintain C3aR function agonistic or activation effects (See Woodruff specification, paragraph [0216]).  Usually patient dosages for systemic administration range from 1-2000 mg/day, commonly from 1-250 mg/day, and typically from 10-150 mg/day (See Woodruff specification, paragraph [0216]).  In Example 2, wild-type mice exhibit improved locomotor function compared to mice deficient in C3aR when the mice were administered a C3aR agonist during the acute phase of a spinal cord injury where the mice received four consecutive dosages of the C3aR agonist (1 mg/kg s.c.) with the first dose administered immediately after injury and repeat dosages every 6 hours thereafter (See Woodruff specification, paragraph [0274], [0276]).  The frequency, timing, and/or duration of the C3aR agonist administration to the mammalian subject is clearly a result specific parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ.  It would have been customary for an artisan of ordinary skill to determine the optimal frequency, timing, and/or duration of the C3aR agonist administration to the mammalian subject needed to achieve the desired results.  Thus, an ordinary skilled artisan would have been motivated to adjust the frequency, timing, and/or duration of the C3aR agonist administration, such prima facie obvious to one of ordinary skill in the art at the time the invention was made, because the combined teachings of the prior art are fairly suggestive of the claimed invention. 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 67 and 83 are rejected under 35 U.S.C. 103 as being unpatentable over Woodruff et al. U.S. Publication No. 2014/0329761 A1 published on November 6, 2014 (cited in an IDS received on 11/20/19), as applied to claim 67 above, and in further view of Tanaka et al., PLoS One 11:e0159150 (11 pages) (September 2016), as applied to claim 83 herewith.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
For claim 67, please see discussion of Woodruff et al. above. 

	For claim 83, with respect to where the pharmaceutically acceptable carrier comprises PBS or a gel comprised of one or more of colloidal silicon dioxide, cellulose, cellulose derivatives, polysaccharides, and polyvinyl alcohol:
	Woodruff et al. teaches that the agents may be formulated and administered systemically or locally via suitable routes including parenteral administration such as intranasal (See Woodruff specification, paragraph [0205]).  Woodruff et al. also teaches various excipients to be used for various 
	Tanaka et al. teaches that peptide and protein drugs are a currently popular and effective treatment for various diseases (See Tanaka article, pg. 1, last paragraph).  Given that there is poor absorption of peptides and proteins when administered orally and subcutaneous injection is associated with poor patient compliance, a new delivery system of peptide and protein drugs is highly desirable (See Tanaka article, pg. 1, last paragraph).  Reportedly, peptide and protein drugs are well absorbed from the nasal cavity as compared to the oral route (See Tanaka article, pg. 2, 1st paragraph).  Moreover, negative effects associated with hepatic metabolism can be avoided through the nasal route (See Tanaka article, pg. 2, 1st paragraph).  Among the various strategies available, the nasal cavity has now been recognized as a very promising administration route for the systemic drug delivery of peptides and proteins (See Tanaka article, pg. 2, 1st paragraph).  
Additionally, Tanaka et al. teaches that in most research on nasal drug absorption so far, liquid formulations such as solution, emulsion, and suspension have been used (See Tanaka article, pg. 2, 2nd paragraph).  Alternatively, nasal formulations include a powder formulation (See Tanaka article, pg. 2, 2nd paragraph) where cellulose derivatives such as sodium carboxymethyl cellulose (CMC-Na) are used as a pharmaceutically acceptable binder in powder formulations for intranasal administration (See Tanaka article, pg. 2, 3rd paragraph).  In examining the effectiveness of delivering a powdered protein formulated with (CMC-Na), Tanaka et al. compared the powdered protein formulation with a liquid formulation where the protein is dissolved in phosphate-buffered saline (PBS) (See Tanaka article, pg. 3, 2nd-3rd paragraph).  Therefore, although the powdered protein formulations exhibited higher drug absorption when compared to the liquid formulation, Tanaka et al. demonstrates that peptide or proteins administered intranasally 

Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	Woodruff et al. does not expressly teach where the pharmaceutically acceptable carrier comprises PBS or a gel comprised of one or more of colloidal silicon dioxide, cellulose, cellulose derivatives, polysaccharides, and polyvinyl alcohol as recited in instant claim 83.  However, the teachings of Tanaka et al. cure this deficiency by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention and/or the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results pursuant under KSR.

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
With respect to where the pharmaceutically acceptable carrier comprises PBS or a gel comprised of one or more of colloidal silicon dioxide, cellulose, cellulose derivatives, polysaccharides, and polyvinyl alcohol as recited in instant claim 83, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to follow the teachings of Woodruff et al. and formulate a human C3aR agonist such as instant SEQ ID NO: 1 in PBS as a pharmaceutically acceptable carrier that is administered intranasally to a mammalian subject in order to treat an ischemic brain injury such as an ischemic stroke in the mammalian subject by decreasing granulocyte levels.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because intranasal administration of peptide or protein formulations was known to include liquid formulations where the peptide or protein is dissolved in PBS as taught by Tanaka et al.  One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that the human KSR.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216.  The examiner can normally be reached on M-F 11:00 to 8:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/THEA D' AMBROSIO/            Primary Examiner, Art Unit 1654